 

Exhibit 10.23

 

Executive Officer Compensation

 

The annual base salaries for our executive officers as of January 1, 2009 are as
follows:

 

Name

 

Title

 

Annual Base Salary

 

George A. Lopez, M.D.

 

Chairman of the Board, President and Chief Executive Officer

 

$

500,000

 

Alison D. Burcar

 

Vice President of Marketing

 

$

195,000

 

Richard A. Costello

 

Vice President of Sales

 

$

260,000

 

Scott E. Lamb

 

Chief Financial Officer

 

$

250,000

 

Steven C. Riggs

 

Vice President of Operations

 

$

260,000

 

 

2008 Discretionary Bonuses:

 

In July 2008, the Compensation Committee of the Board of Directors approved
payment of discretionary bonuses to the above named officers for the first half
of 2008, and in January 2009, the Compensation Committee approved discretionary
bonuses to each of the above named officers for the second half of 2008.  In
addition, Dr. Lopez was awarded a bonus by the Compensation Committee in
January 2009, consistent with the terms of the 2008 Performance-Based Incentive
Plan.  The amount of the bonuses for the first half of 2008 were previously
reported in the Current Report on Form 8-K filed with the SEC on July 24, 2008,
and the amount of the bonuses for the second half of 2008, excluding Ms. Burcar,
were previously reported in the Current Report on Form 8-K filed with the SEC on
February 5, 2009, each of which reports are incorporated herein by reference.

 

 

--------------------------------------------------------------------------------